This is an application for leave to appeal from an order refusing a writ of habeas corpus — and a writ of certiorari. Petitioner is imprisoned under sentence of ten years for assault with intent to rob. "In the Supreme Bench of Baltimore", in a "petition for writ of certiorari" against "Criminal Court of Baltimore", without filing a transcript of the testimony, he discusses the evidence at some length, alleges that there was no assault, no intent to rob and no crime, and prays a writ ofcertiorari to bring the records for "examination as to material mistakes at law, errors on the face of the record and the probable miscarriage of justice in the final judgment". The application was denied for the reasons that considered either as an application for *Page 765 certiorari or as an application for habeas corpus, no grounds are stated justifying issuance of either writ. This order was manifestly correct. The question of guilt or innocence and the weight or sufficiency of the evidence cannot be retried on habeas corpus. Rountree v. Wright, 189 Md. 292, 55 A.2d 847, and cases stated.
Application denied, without costs.